Title: To Benjamin Franklin from John Fothergill, 28 [December 1774?]
From: Fothergill, John
To: Franklin, Benjamin


28th. Inst. [December, 1774?] 9 ’o clock
Dr. Fothergill presents his respects to his Friend Dr. Franklin, and would be glad of the favour of his company this evening about 5 ’o clock, if the Drs. Engagements permit.
Dr. Fothergill is so much engaged the rest of the day, as to put him under the necessity of fixing an hour, which he fears may be inconvenient to his Friend but cannot avoid it.
 
Addressed: To / Dr. B: Franklin / Present
